Exhibit 10.1

 

Employment Agreement between VantageMed Corporation and Liesel Loesch dated
April 25, 2006

 

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into by and
between VantageMed Corporation (the “Company”) and Liesel Loesch (the
“Employee”).  The effective date of this Agreement is April 25, 2006 (the
“Effective Date”). This agreement supersedes all previous agreements between the
parties, including the offer of employment dated January 2, 2003, as the
Corporate Controller for the Company.

1.                                       Position and Duties.  Employee will be
employed by the Company as its Chief Financial Officer, reporting to the
Company’s Chief Executive Officer.  Employee will also have a dotted line
reporting relationship to the Audit Committee of the Board.  Employee accepts
employment with the Company on the terms and conditions set forth in this
Agreement, and Employee agrees to devote Employee’s full working time, energy
and skill to Employee’s duties at the Company and shall use his best efforts to
perform his duties.  These duties will include, but not be limited to, those
duties normally performed by a Chief Financial Officer, as well as any other
reasonable duties that may be assigned to Employee from time to time.

 

2.                                       Term of Employment.  Employee’s
employment with the Company started on January 2, 2003, and shall continue for a
period of three (3) years (the “Term”) from the Effective Date; provided,
however, that the relationship may be terminated by Employee or the Company
pursuant to the provisions of Paragraphs 4 and 5 below.  Thereafter, subject to
the provisions for termination in Paragraph 4, this Agreement shall be extended
automatically for a term of one year (the “Renewal Term”), unless:  (a) the
Company or the Employee gives written termination notice to the other party at
least thirty days prior to either the termination of the initial Term of
employment or any Renewal Term established thereafter; or (b) the Company and
the Employee agree to a mutually acceptable date on which to terminate this
agreement.

 

3.                                       Compensation.  Employee will be
compensated by the Company for Employee’s services as follows:

 

(a)           Salary:  Employee will be paid an annual salary of One Hundred
Forty Thousand Dollars in U.S. currency ($140,000.00), less applicable
withholding, in accordance with the Company’s normal payroll procedures.  Salary
will be increased to One Hundred Fifty Thousand Dollars ($150,000.00) effective
September 1, 2006 and to One Hundred Sixty Thousand Dollars ($160,000.00)
December 1, 2006.  In addition, Employee’s salary will be reviewed by the Board
of Directors (the “Board”) from time to time, but no less frequently than
annually, and may be subject to adjustment based upon various factors including,
but not limited to, Employee’s performance and the Company’s profitability.  Any
adjustment to Employee’s salary shall be in the sole discretion of the Board.

 

(b)           Bonus:  Employee will be eligible to receive a bonus consisting of
cash, stock options or other monetary compensation based upon the Company’s
achievement of various financial and/or other goals established by the Board. 
The amount of the bonus will be determined by the Board at its discretion and
subject to the terms of the management team bonus plan pertaining to senior
executives as adopted from the Board from time to time.  Unless otherwise
specified in writing, such bonus payments(s) shall not be deemed to have been
earned or accrued until all of the time and performance conditions for the bonus
are met by Employee.

 

(c)           Benefits:  Employee will have the right, on the same basis as
other senior executives of the Company, to participate in and to receive
benefits under any Company medical, life, long-term disability or other group
insurance plans, as well as under the Company’s business expense reimbursement
and other policies.  Employee will accrue three (3) weeks paid vacation annually
and shall be compensated in accordance with the Company’s vacation policy. 
Vacation shall be taken at a reasonable time or times so as not to negatively
impact the operations of the Company.  Employee may accrue a maximum of four
weeks vacation.  At that time, no further vacation shall be earned until
Employee has used some portion of his accrued vacation, thereby reducing the
total amount below the permitted maximum.

 

(d)           Stock Options:  Employee will be granted an additional option to
purchase 75,000 shares of the Company’s common stock under the Company’s 1998
Stock Option/Stock Issuance Plan, as amended and restated on November 22, 1999
(the “Stock Option Plan”) at an exercise price equal to the fair market value of
that stock on the Effective Date (the “Option”).  The Option will be governed by
and subject to the terms and conditions of the Company’s standard form of stock
option agreement (which Employee will be required to sign in connection with the
issuance of the Option).

 

4.                                       Termination.  Employee’s employment
hereunder shall terminate upon the occurrence of any of the following events:

 

(a)           Voluntary Resignation.  Employee’s voluntary resignation upon
thirty (30) days’ written notice.  The Company may, in its sole discretion,
elect to waive all or any part of such notice period and accept Employee’s
resignation at an earlier date;

 

 

1

--------------------------------------------------------------------------------


 

(b)           Death or Disability.  Employee’s death or disability (meaning that
Employee is unable to perform Employee’s duties for three or more consecutive
months or four or more non-consecutive months in any one-year period as a result
of a physical and/or mental impairment);

 

(c)           Termination with Cause.  The Company may terminate Employee’s
employment hereunder at any time prior to the end of the Term or any renewal
term for “Cause” as defined below.  For purposes of this Agreement, a
termination for “Cause” occurs upon the happening of any of the following
events:  (i) Employee pleads guilty to, or is convicted of any felony that
impairs Employee’s ability to perform his duties under this Agreement;  (ii)
Employee’s theft, dishonesty, fraud, or the intentional falsification of any
employment or Company records; (iii) Employee intentionally discloses any of the
Company’s confidential or proprietary information or otherwise materially
breaches the Company’s standard form of employee confidentiality and assignment
of inventions agreement; (iv) failure of Employee to satisfactorily perform the
duties of the office held by the Employee as reasonably determined by the Board,
and such failure is not cured within thirty (30) days after the Employee
receives notice thereof from the Board; (v) a material breach of this Agreement
or any other material agreement between Employee and the Company which, if
curable, is not cured within thirty (30) days after Company provides Employee
with written notice of such breach;

 

(d)           Termination without Cause. The Company may terminate Employee’s
employment hereunder at any time prior to the end of the Term or any Renewal
Term without Cause and for any reason;

 

(e)           Termination for Good Reason.  This Agreement shall terminate at
Employee’s option under the following circumstances: (i) the Company’s failure
to perform or observe any of the material terms or provisions of this Agreement,
and the continued failure of the Company to cure such default within thirty (30)
days after written demand for performance has been give to the Company by the
Employee, which demand shall describe specifically the nature of such alleged
failure to perform or observe such material terms or provisions; (ii) a material
reduction in the scope of the Employee’s responsibilities and duties; or (iii)
in the absence of a written agreement between the Company and Employee, a
material reduction in Employee’s base pay or incentive compensation.

 

Termination under this subparagraph (e) shall be effective upon the delivery by
Employee to the Company of a Notice of Intended Termination (the “Notice”) at
least fifteen (15) business days prior to termination by Employee.  The Notice
shall state with particularity the basis of such termination.  The Company shall
have fifteen (15) business days after receipt of such Notice to remedy the facts
and circumstances underlying the termination.  Employee shall make a good faith
determination immediately after such fifteen (15) day period whether such facts
and circumstances have been remedied and shall communicate Employee’s
determination in writing to the Company.

 

5.                                       Benefits upon Termination.  Employee
shall receive the following benefits upon the termination of his employment
hereunder pursuant to the terms hereunder:

 

(a)           In the event Employee’s employment is terminated pursuant to
paragraph 4 (a), (b), (c), or at the end of the Initial Term or any Renewal
Term, Employee shall receive all compensation accrued under Paragraph 3 which is
unpaid as of the date of termination. Employee shall not receive any other
compensation from the Company other than that earned under Paragraph 3 through
the date of Employee’s termination.

 

(b)           In the event Employee’s employment is terminated pursuant to
paragraph 4(d) or (e) prior to the end of the Initial Term and any Renewal Term
and if Employee signs a general release of all claims, known and unknown,
Employee may have against the Company arising out of his employment or
termination of employment, in a form satisfactory to the Company, Employee shall
receive the following:

 

(i)    A severance payment equal to 9 months’ salary at Employee’s then current
salary, less applicable withholding, in accordance with the Company’s normal
payroll schedule through the applicable severance period.

 

(ii)   In addition to the severance payment, the Company shall pay the premiums
to continue Employee’s group health insurance coverage under COBRA for the
period that Employee is receiving the severance payment; provided, however, that
from and after the first date that Employee first commences other employment or
provides services as a consultant or other self-employed individual, the
Company, at its option, may eliminate or otherwise reduce payment of the COBRA
premiums to the extent the Employee receives health benefits from such other
employment or self-employment.

 

6                                          Confidential and Proprietary
Information.   As a condition of Employee’s employment, Employee agrees to sign
the Company’s standard form of employee confidentiality and assignment of
inventions agreement.

 

7.                                       Dispute Resolution.  Any dispute
arising out of, or relating to, the rights or obligations of the parties under
this Agreement shall be conclusively determined by binding arbitration.  The
arbitration shall be conducted as follows:

 

 

2

--------------------------------------------------------------------------------


 

(a)   Binding Arbitration.  Any dispute between the parties shall be submitted
to, and conclusively determined by, binding arbitration in accordance with this
paragraph.  The provisions of this paragraph shall not preclude any party from
seeking injunctive or other provisional or equitable relief in order to preserve
the status quo of the parties pending resolution of the dispute, and the filing
of any action seeking injunctive or other provisional relief shall not be
construed as a waiver of that party’s arbitration rights.  A single arbitrator
in accordance with the then-existing employment rules of the American
Arbitration Association shall conduct the arbitration.  The arbitrator, whose
decision shall be final and binding, shall be selected in accordance with the
rules of the American Arbitration Association.

 

(b)   Location of Arbitration.  Any arbitration hearing shall be conducted in
the county in which venue would be proper for an initiation of a civil action
arising out of the dispute.

 

(c)   Applicable Law.  The arbitration of any dispute shall be governed by the
California Arbitration Act (California Code of Civil Procedure  § 1280, et seq.)
and minimum due process requirements established by the California Supreme Court
in Armendariz v. Foundation Health Psychcare Services, Inc., 24 Cal.4th 83
(2000).

 

(d)   Limitation on Scope of Arbitrator’s Award or Decision.  The parties to
this Agreement agree that if the arbitrator finds any disputed claim to be
meritorious, the arbitrator shall have the authority to order legal and/or
equitable relief appropriate to the claim.

 

(e)   Attorney’s Fees.  Each party shall initially bear its/his own attorney’s
fees.  However, the parties to this Agreement agree that the arbitrator, in his
or her discretion, may award to the prevailing party the reasonable attorney’s
fees incurred by the party in participating in the arbitration process.

 

8.                                       Representation by Counsel.  The parties
have carefully read this Agreement and the contents hereof are known and
understood by all parties.  The parties have each had the opportunity to receive
independent legal advice from attorneys of their choice with respect to the
advisability of executing this Agreement.  The parties acknowledge that they
have executed this Agreement after independent investigation and without fraud,
duress, or undue influence.

 

9.                                       Notices.  For purposes of this
Agreement, notices and other communications provided for in this Agreement shall
be in writing and shall be delivered personally or sent by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Employee:

 

Liesel Loesch

438 Listowe Drive

Folsom, CA 95630

 

If to Company:

 

 

Chairman of the Audit Committee

 

VantageMed Corporation

 

11060 White Rock Road

 

Suite 210

 

Rancho Cordova, CA  95670

 

 

 

 

10.                                 Severability.  If any provision of this
Agreement is deemed invalid, illegal or unenforceable, such provision shall be
modified so as to make it valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not in any way be affected.

 

11.                                 Assignment.   In view of the personal nature
of the services to be performed under this Agreement by Employee, Employee
cannot assign or transfer any of Employee’s obligations under this Agreement.

 

12.                                 Entire Agreement.   This Agreement and the
agreements referred to above constitute the entire agreement between Employee
and the Company regarding the terms and conditions of Employee’s employment, and
they supersede all prior negotiations, representations or agreements between
Employee and the Company regarding Employee’s employment, whether written or
oral.

 

 

3

--------------------------------------------------------------------------------


 

13.                                 Modification.   This Agreement may only be
modified or amended by a supplemental written agreement signed by Employee and
an authorized representative of the Company.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year written below.

 

 

VantageMed Corporation

 

 

 

 

 

 

 

/s/ Steve Curd

Date: 4/25/06

By: Steve Curd

 

Its:  Chief Executive Officer

 

 

 

 

Date: 4/25/06

/s/ Liesel Loesch

 

Liesel Loesch

 

 

4

--------------------------------------------------------------------------------